Citation Nr: 0211394	
Decision Date: 09/05/02    Archive Date: 09/09/02

DOCKET NO.  93-16 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for skin cancer, 
claimed as a residual of exposure to ionizing radiation.

2.  Entitlement to service connection for prostate cancer, 
claimed as a residual of exposure to ionizing radiation.


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from November 1940 to 
September 1948.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Denver, Colorado.

The relevant litigation history shows that in June 1995, the 
Board remanded the case to the RO for further development of 
the claims for service connection of skin cancer and prostate 
cancer.  Thereafter, the veteran brought an appeal to the 
United States Court of Appeals for Veterans Claims (formerly 
known as the United States Court of Veterans Appeals, and 
hereafter referred to as the CAVC) from a February 24, 1997 
decision of the Board that in part denied service connection 
for prostate cancer and skin cancer as secondary to exposure 
to ionizing radiation.  The CAVC in October 1999 withdrew a 
June 1999 memorandum decision that affirmed the Board 
decision on all appealed issues.  The CAVC decision that 
replaced the June 1999 decision vacated the February 24, 1997 
Board decision on the issues of service connection for 
prostate cancer and skin cancer secondary to exposure to 
ionizing radiation and remanded the claims for another 
decision taking into consideration matters raised in its 
order.  The CAVC in December 1999 amended its October 1999 
decision.

Thereafter, the Board advised the veteran that the 
proceedings with respect to the remanded issues were stayed 
until completion of his appeal to the United States Court of 
Appeals for the Federal Circuit (CAFC).  After the CAFC in 
June 2000 affirmed the CAVC decision on the matters appealed, 
the Board in September 2000 advised the veteran of the 
opportunity to submit additional evidence and argument in 
support of the previously remanded appeal.  

In October 2000 he advised the Board by letter that he had no 
additional evidence or argument to submit in support of the 
remanded claims.  In December 2000 the Board remanded the 
claim to the RO.  The Board was advised that the CAVC in 
April 2002 denied his petition for extraordinary relief in 
the nature of a writ of mandamus.  

The record shows that the veteran has represented himself in 
this matter since 1993.  He has not advised the Board that he 
intends to obtain, or that he has retained, other 
representation at this stage of the appeal.  The recent 
mandamus action was brought to the CAVC based on a medical 
statement regarding the veteran's serious illness.  However, 
there was no motion currently to advance the case on the 
Board docket.  Since a remanded appeal is treated 
expeditiously, there is no need to advance the case on the 
docket although the Board recognizes it may do so on its own 
motion.  See 38 C.F.R. § 20.900. 

The Board in February 1997 had noted the veteran's argument 
that his children's "birth defects" were linked to his 
exposure to ionizing radiation and had referred the matter to 
the RO for further action in light of the holding in Martin 
v. Brown, 8 Vet. App. 138 (1995).  The record did not reveal 
any further action on the matter.  In light of his statement 
in November 2001 regarding his belief that his son's 
scoliosis and his daughter's "sway back" were related to 
his radiation exposure, the Board believes it is appropriate 
to ask the RO to address this matter.  See for example 
Ashmore v. Derwinski, 1 Vet. App. 580, 584 (1991). 

Finally, the record shows that the RO decision in April 2002 
denied service connection for cataracts.  The RO issued 
notice in April 2002 and there is no record of a notice of 
disagreement with that determination.  


FINDINGS OF FACT

1.  During military service, the veteran was a participant in 
Operation SANDSTONE, a series of atmospheric nuclear tests.

2.  The probative, competent medical evidence does not 
establish a nexus between the veteran's exposure to ionizing 
radiation during military service and the development of his 
prostate cancer.

3.  The probative, competent medical evidence does not 
establish a nexus between the veteran's exposure to ionizing 
radiation during military service and the development of his 
skin cancer.

4.  The probative, competent medical evidence has not linked 
prostate cancer or skin cancer, initially manifested many 
years after service, to the veteran's military service.  


CONCLUSIONS OF LAW

1.  Prostate cancer was not incurred in or aggravated by 
active service and it may not be presumed to have been 
incurred in service, or to have been incurred in service as a 
residual of exposure to ionizing radiation.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 as amended 
effective March 26, 2002, 67 Fed. Reg. 3612-3616 (January 25, 
2002), 3.311 (2001), as amended effective February 14, 2002, 
67 Fed. Reg. 6870-6871 (February 14, 2002), 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3,159 and 3.326(a)).

2.  Skin cancer was not incurred in or aggravated by active 
service and it may not be presumed to have been incurred in 
service, or to have been incurred in service as a residual of 
exposure to ionizing radiation.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5107; 38 C.F.R. §§ 3.303, 3.307, 
3.309 as amended effective March 26, 2002, 67 Fed. Reg. 3612-
3616 (January 25, 2002), 3.311 (2001) as amended effective 
February 14, 2002, 67 Fed. Reg. 6870-6871 (February 14, 
2002), 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3,159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

In early 1990 the RO received the appellant's initial claim 
for service connection for skin cancer and prostate cancer as 
a result of exposure to ionizing radiation during Operation 
SANDSTONE.  

The record shows he had initially mentioned his presence at 
atmospheric testing in a letter dated in December 1949.  He 
provided evidence to support his claim that squamous cell 
skin cancer was treated initially in the mid 1970's.  
However, he confirmed that the record of initial treatment 
was no longer available.  The service medical records were 
unremarkable.  The medical records dating from the late 
1970's through the late 1980's that he submitted with the 
claim were pertinently unremarkable for the disease other 
than by history, but biopsy confirmation of squamous cell 
skin cancer exists later in the 1990's.  The medical records 
he submitted showed prostate cancer initially in 1989.

He supplemented the initial claim with a copy of January 1989 
Defense Nuclear Agency (DNA) Fact Sheet entitled 
"Epidemiology and the Nuclear Test Personnel Review 
Program" wherein he underscored a finding of a slightly 
increased number of prostate cancers among personnel who 
participated in Operation REDWING.  He also provided military 
orders assigning him to temporary duty early in January 1948 
with Air Task Group 7.4, Joint Task Force 7, Kwajalein, 
Marshall Islands.  The terminating order in May 1948 noted he 
was "(atchd TU 7.4.1)".  He recalled in a January 1990 
letter that he witnessed three detonations, that he was 
outside most of the time and not badged.  He asserted that he 
should receive at least the highest recorded radiation level 
since he was primarily outdoors.  He reported essentially the 
same information in responding to a VA questionnaire 
regarding radiation exposure.  

In his appeal filed in 1991 he referred to a "DNA Operation 
Sandstone report" and "DNA Sandstone fact sheet" and 
argued that his exposure was no less than 1.052 roentgens 
according to data for Air Task Force 7.4.1 for the four 
persons badged.   He included references to a May 1985 
National Research Council publication that investigated 
deaths of nuclear test participants, and he reproduced a 
chart entitled "DEATHS OF NUCLEAR TEST PARTICIPANTS BY 
CANCER TYPE" that indicated cancer incidence for the 
prostate.  In 1995 correspondence to the RO he asserted that 
skin cancer was a presumptive disease under the applicable 
law.  


Pursuant to the Board remand in 1995, the RO requested 
medical records from the various sources the veteran 
identified.  LIK, MD, confirmed he had a primary cancer of 
the prostate.  The veteran provided Studies of Participants 
in Nuclear Tests Final Report 1 September 1978 - 31 October 
1984 (National Research Council, May 1985) and Mortality and 
Cancer Frequency Among Military Nuclear Test (Smoky) 
Participants, 1957 Through 1979, (JAMA, August 5, 1983).

Late in 1995 the Defense Nuclear Agency (DNA, now known as 
the Defense Threat Reduction Agency (DTRA)) confirmed the 
veteran's participation in Operation SANDSTONE as a member of 
Task Unit 7.4.1 (Headquarters & Service Unit), that there was 
no dosimetry data for him and that he had a probable dose 
(reconstructed) of 0.082 (upper bound 0.1) rem gamma.  The 
report indicated he had virtually no potential for exposure 
to neutron radiation and internal exposure potential for the 
bone and urinary tract was less than 0.015 rem in each 
instance.  

The report cited to a DNA report of exposure to naval 
personnel as the basis for the veteran's reconstructed dose 
and to other DNA reports for the reported potential for 
neutron exposure and the dose for the bone and urinary tract.  
The veteran was provided with a copy of the report and its 
enclosures, Review of the Methods Used to Assign Radiation 
Doses to Service Personnel at Nuclear Weapons Tests, 
(National Research Council 1985) and "HISTORY OF TASK UNIT 
7.4.1 (HEADQUARTERS AND SERVICE UNIT) DURING OPERATION 
SANDSTONE (1948)" (April 20, 1988). 

The veteran in 1995 disputed the use of exposure data for 
naval personnel to arrive at a reconstructed dose for an Air 
Force unit member since it was not stated whether they were 
located on Kwajalein Island.  He asserted that the badged 
members of his unit as shown in a table he provided ("Table 
12. SANDSTONE personnel exposures, U.S. Air Force 
organizations" page 152 of an unidentified text) had a high 
recorded dose of 1.052 rem.  The veteran attributed this data 
to the DNA.  

He sought to replace the reconstructed dose with the highest 
dose of 1.052 rem since he worked outdoors, he asserted that 
distance from the blast was not relevant, that regulations 
directed use of the highest dose and that the regulations 
provided for automatic service connection for radiogenic 
cancers.  He also referred to the studies that showed 
increased incidence of cancers in test participants.

The RO then referred the case for further VA review as 
required under 38 C.F.R. § 3.311.  The designee for the VA 
Under Secretary for Health in May 1996 opined that it was 
unlikely that the veteran's squamous cell skin cancer or 
prostate cancer could be attributed to exposure to ionizing 
radiation in service.  The medical opinion noted that CIRRPC 
Science Panel Report Number 6, 1988 (CIRRPC) did not provide 
screening doses for skin cancer or prostate cancer.  

Relying on Health Effects of Exposure to Low Levels of 
Ionizing Radiation (BEIR V) 1990, it was stated that skin 
cancer was usually attributed to high doses of ionizing 
radiation, several hundred rads, but that excess numbers of 
basal cell skin cancers were reported in areas irradiated 
with estimated doses of 9 to 12 rads.  Regarding prostate 
cancer it was reported citing to BEIR V and Mettler and 
Upton, Medical Effects of Ionizing Radiation, 2nd edition 
1995 that sensitivity of the prostate to radiation 
carcinogenesis appeared to be relatively low and not clearly 
established. 

In June 1996, the Acting Director, VA Compensation and 
Pension Service (Acting Director VA C&P Service) concurred 
with the medical opinion and stated that as a result of the 
opinion and review of the evidence in its entirety there was 
no reasonable possibility that the veteran's disabilities 
were the result of such exposure.  

The veteran was contacted pursuant to the Board remand in 
December 2000 .  He informed the RO in January 2001 that he 
knew of no further scientific studies that applied to his 
claim.  He reported having refractory prostate cancer and a 
recurrence of squamous cell carcinoma.  He offered to provide 
any records needed and once again argued that he should 
receive the high dose measured for his unit.  

In May 2001 he argued that insufficient consideration had 
been given to the high readings overall that were recorded in 
his unit in preparing his dose estimate.  He also complained 
that the RO had not asked the defense agency for specified 
information.  The next month he provided biopsy information 
of prostate and squamous cell carcinomas from 1989 through 
1998 and offered to provide "DNA Fact Sheets".  
Subsequently received medical records show progression of 
prostate cancer.

The DTRA report of October 2001 addressed his arguments 
regarding the disputed dose estimate and use of Navy 
personnel data in arriving at a reconstructed dose.  The DTRA 
report explained, in essence, that the 1.052 rem total dose 
he desired was not appropriate since he was not in the same 
radiation environment, did not perform the same activities 
and had a different exposure period from the individual who 
received that dose.  It was also mentioned that the 
individual who had received this high dose had been 
incorrectly placed in the veteran's unit but this was learned 
after the data had been published.  The DTRA stated that a 
reconstructed dose was necessary since the veteran did not 
have a record of radiation exposure. 

The report cited the authority for the methodology that 
relied on Navy personnel data for environments aboard ship 
and residence islands of Kwajalein and Eniwetak atolls for 
members who performed the standard activities during 
Operation SANDSTONE, which included Air Force personnel such 
as the veteran.  According to the report the reported 
reconstructed dose was a calculated dose, not an average of 
recorded doses, based upon applicable radiation environments 
aboard ships and the residence islands.  

The report contained a separate radiation dose assessment 
that explained the basis for a reconstructed dose of 0.1 rem 
(upper bound 0.1).  Skin and internal dose assessments were 
discussed.  The report contained a list of 19 references, a 
copy of the DNA Sandstone Fact Sheet and a copy of the 
methodology report previously provided.  The report also 
identified the DNA publication that was the source of the 
previously referenced SANDSTONE data for Air Force personnel.

In response to this report, the veteran argued that the DTRA 
erred in its explanation regarding the erroneous high dose 
recorded for his unit, which he had relied on as an 
alternative to the reconstructed dose.  He also seemed to 
argue regarding fallout measurement for Air Force land-based 
participants.  

The RO then referred the case for further VA review pursuant 
to the December 2000 Board remand.  The designee for the VA 
Under Secretary for Health in April 2002 opined that it was 
unlikely that the veteran's squamous cell skin cancer or 
prostate cancer could be attributed to exposure to ionizing 
radiation in service.  The medical opinion noted the recent 
DTRA evaluation and regarding skin cancer restated the 
information reported in the May 1996 opinion from the CIRRPC 
and BEIR V studies.  

In addition the opinion noted that an increased risk for 
basal cell but not squamous cell skin cancer had been seen in 
atomic bomb survivors, citing to Ron et al., Skin tumor risk 
among atomic bomb survivors in Japan, Cancer Causes and 
Control, Vol. 9, 1998.  Regarding prostate cancer it was 
reported citing to BEIR V and Mettler and Upton, Medical 
Effects of Ionizing Radiation, 2nd edition 1995 that 
sensitivity of the prostate to radiation carcinogenesis 
appeared to be relatively low and not clearly established.  
It was reported that the CIRRPC report did not provide 
screening doses for prostate cancer.  The report offered 
information regarding the studies the veteran had referred 
to, the choice of scientific data relied on and an 
explanation regarding the reporting of radiation exposure 
data.  

In April 2002, the Director, VA C&P Service cited to the 
medical opinion and opined that as a result of the medical 
opinion and review of the evidence in its entirety there was 
no reasonable possibility that the veteran's disabilities 
were the result of such exposure.  The RO then completed a 
review of the claim and provided the veteran with a copy of 
the April 2002 decision and supplemental statement of the 
case.  


Criteria

Service connection may be granted for a disability resulting 
from personal injury or disease contracted in the line of 
duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303..

Where a veteran served continuously for 90 days or more 
during a period of war or peacetime service after December 
31, 1946, and a malignant tumor becomes manifest to a degree 
of 10 percent or more within 1 year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  

Each disabling condition shown by a veteran's service 
records, or for which he seeks a service connection must be 
considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records and all pertinent medical and lay evidence.  
Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For purposes of 38 C.F.R. § 3.311, the term "radiogenic 
disease" means a disease that may be induced by ionizing 
radiation and shall include the following: (i) All forms of 
leukemia except chronic lymphatic (lymphocytic) leukemia; 
(ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung cancer; 
(v) Bone cancer; (vi) Liver cancer; (vii) Skin cancer; (viii) 
Esophageal cancer; (ix) Stomach cancer; (x) Colon cancer; 
(xi) Pancreatic cancer; (xii) Kidney cancer; (xiii) Urinary 
bladder cancer; (xiv) Salivary gland cancer; (xv) Multiple 
myeloma; (xvi) Posterior subcapsular cataracts; (xvii) Non-
malignant thyroid nodular disease; (xviii) Ovarian cancer; 
(xix) Parathyroid adenoma; (xx) Tumors of the brain and 
central nervous system; (xxi) Cancer of the rectum; (xxii) 
Lymphomas other than Hodgkin's disease; (xxiii) Prostate 
cancer and (xxiv) Any other cancer.  38 C.F.R. § 3.311(b)(2) 
as amended 63 Fed. Reg. 50993-50995 (September 24, 1998).

(3) Referral to independent expert. When necessary to 
reconcile a material difference between an estimate of dose, 
from a credible source, submitted by or on behalf of a 
claimant, and dose data derived from official military 
records, the estimates and supporting documentation shall be 
referred to an independent expert, selected by the Director 
of the National Institutes of Health, who shall prepare a 
separate radiation dose estimate for consideration in 
adjudication of the claim. 

For purposes of this paragraph: (i) The difference between 
the claimant's estimate and dose data derived from official 
military records shall ordinarily be considered 
material if one estimate is at least double the other 
estimate. (ii) A dose estimate shall be considered from a 
``credible source'' if prepared by a person or persons 
certified by an appropriate professional body in the field of 
health physics, nuclear
medicine or radiology and if based on analysis of the facts 
and circumstances of the particular claim.  38 C.F.R. 
§ 3.311(a)(3).

Evidentiary assertions are presumed true unless inherently 
incredible or when the fact asserted is beyond the competence 
of the person making the assertion.  66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(a)(2). 

To establish service connection requires competent evidence 
of a disease or injury which was incurred in service (lay or 
medical evidence); and a nexus between the in-service disease 
or injury and the veteran's service (medical evidence).  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Epps v. Gober, 
126 F. 3d 1464, 1468 (Fed. Cir. 1997); Ramey v. Brown, 
9 Vet. App. 40, 46 (1996).

In the determination of claim for service connection based 
upon ionizing radiation exposure under 38 C.F.R. § 3.311, at 
a minimum, the following threshold elements must be met: (1) 
established presence of a radiogenic disease; (2) the 
claimant must have had service; (3) the disease may not be 
one covered as presumptively service connected under §§  
3.307 or 3.309 and manifested within the applicable 
presumptive period of § 3.311(b)(5); (4) the claimant must 
contend the radiogenic disease was the result of exposure to 
ionizing radiation, and (5) there is a positive dose 
estimate. Hilkert v. West, 12 Vet. App. 145, 147, 151 (1999) 
(en banc), see also Wandel v. West, 11 Vet. App. 200, 205-06 
(1998).

Under the present version of 38 U.S.C.A. § 1112(c) and 
38 C.F.R. § 3.309(d) presumptive service connection is 
provided for the following diseases manifest at any time 
after exposure in a radiation risk activity: leukemia (other 
than chronic lymphocytic leukemia), cancer of the thyroid, 
cancer of the breast, cancer of the pharynx, cancer of the 
esophagus, cancer of the stomach, cancer of the small 
intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), cancer of 
the salivary gland and cancer of the urinary tract defined in 
section 3.309 to mean the kidneys, renal pelves, ureters, 
urinary bladder, and urethra.  Section 503 of the Veterans 
Millennium Health Care And Benefits Act, Pub. L. No. 106-117 
(Nov. 30, 1999), added bronchiolo-alveolar carcinoma to the 
list of presumed service-connected illnesses in veterans 
exposed to radiation.  VA has amended section 3.309(d)(2) to 
conform to the statute that now lists 16 diseases under 
section 1112(c)(2)(A-P); 3.309(d)(1), (2)(i-xvi).  




NOTE: Effective March 26, 2002, section 3.309(d)(2) is 
amended to add cancer of the bone, brain, colon, lung and 
ovary to the diseases subject to presumptive service 
connection.  67 Fed. Reg. 3612-3616 (January 25, 2002).

A radiation exposed veteran is one who participated in a 
radiation risk activity.  Radiation risk activity includes on 
site participation in an atmospheric nuclear test.   The 
tests conducted by the United States include Operation 
SANDSTONE.   38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  

When it is determined that a veteran was (a) exposed to 
ionizing radiation as a test participant, during the 
occupation of Hiroshima or Nagasaki, Japan, from September 
1945 until July 1946, or other activities as claimed; (b) 
subsequently developed a radiogenic disease; and (c) 
initially manifested bone cancer within 30 years after 
exposure; leukemia at any time after exposure; posterior 
subcapsular cataracts 6 months or more after exposure; or 
other diseases specified in paragraph (b)(2) 5 years or more 
after exposure, before its adjudication the claim will be 
referred to the Under Secretary for Benefits for further 
consideration in accordance with paragraph (c) of this 
section.  38 C.F.R. § 3.311(b)(1), (5).

Under paragraph (c), when a claim is forwarded for review 
pursuant to paragraph (b)(1), the Under Secretary for 
Benefits shall consider the claim with reference to the 
factors specified in paragraph (e) of this section and may 
request an advisory medical opinion from the Under Secretary 
for Health. 

The paragraph (e) factors to be considered in determining 
whether a veteran's disease resulted from exposure to 
ionizing radiation in service are: (1) The probable dose, in 
terms of dose type, rate and duration as a factor in inducing 
the disease, taking into account any known limitations in the 
dosimetry devices employed in its measurement or the 
methodologies employed in its estimation; (2) The relative 
sensitivity of the involved tissue to induction, by ionizing 
radiation, of the specific pathology; (3) The veteran's 
gender and pertinent family history; 

(4) The veteran's age at time of exposure; (5) The time-lapse 
between exposure and onset of the disease; and (6) The extent 
to which exposure to radiation, or other carcinogens, outside 
of service may have contributed to development of the 
disease.  38 C.F.R. § 3.311(c)(1), (e).

In Douglas v. Derwinski, 2 Vet. App. 435, 443 (1992) the CAVC 
held that paragraph (c)(1)(ii) does not provide the standard 
for the Board's adjudication of claims for entitlement to 
service-connected disability compensation based on exposure 
to ionizing radiation.  Instead, paragraph (c) applies only 
to a determination which the Under Secretary for Benefits is 
required to make as a prelude to the formal adjudication of a 
claim covered by section 3.311.  The CAVC agreed that the 
Board's treatment of the issue is governed by paragraph (f), 
which addresses explicitly the determination of service 
connection -- made by the regional offices and the Board-- in 
radiation claims filed under section 3.311.  The CAVC agreed 
with the Secretary that the Board must adhere to the more 
traditional standard set forth in paragraph (f) and need not 
apply the specific "no reasonable possibility" standard 
imposed on the Under Secretary for Benefits in paragraph 
(c)(1)(ii).

Adjudication of claim. The determination of service 
connection will be made under the generally applicable 
provisions of this part, giving due consideration to all 
evidence of record, including any opinion provided by the 
Under Secretary for Health or an outside consultant, and to 
the evaluations published pursuant to Sec. 1.17 of this 
title. With regard to any issue material to consideration of 
a 
claim, the provisions of Sec. 3.102 of this title apply.  
38 C.F.R. § 3.311(f).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

The Secretary shall consider all information and lay and 
medical evidence of record in a cases before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A § 5107 
(West Supp. 2002), Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); 38 C.F.R. §§ 3.102, 4.3 (2001).


Analysis

Duty to Assist

There have been changes in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA) now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West Supp. 2002).  VA has issued final regulations to 
implement the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3,159 and 
3.326(a)).  According to Congress it was intended that the 
VCAA will apply to pending claims.

Among other things, this law redefines the obligations of VA 
with respect to the duty to assist and supersedes the 
decision of the CAVC in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order). 

In implementing the VCAA, VA provided in section 3.159(c)(1) 
that it will make reasonable efforts to help a claimant 
obtain relevant records from non-Federal-agency sources and 
relevant records in the custody of a Federal agency or 
department.  This record contains medical records that the 
veteran identified as relevant to the current appeal.  There 
appears to be no basis for further delay since the record is 
supplemented with probative contemporaneous evidence that 
shows VA and the appellant met the obligation to assist with 
regard to development of the record.  As a result of the 
Board remand in 1995 the RO directed development to 
physicians and government sources and the veteran was 
provided the material that the DNA furnished to VA and he 
commented on it.   Regarding the development after the 
December 2000 remand, the veteran stated he had no additional 
scientific or medical studies and he received the Board 
remand that invited additional evidence on any theory of 
service connection.  He offered no information other than 
directing argument to the claim on the basis of ionizing 
radiation exposure.

Regarding the medical evidence VA provided, in part, in 
section 3.159(c)(4)(i)(B) of the new regulations that a 
medical examination or opinion would be necessary when the 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim.  

The first element is met through the medical evidence that 
includes VA and private medical reports that, collectively 
address the questions of the existence of claimed 
disabilities and a nexus to exposure to ionizing radiation 
during military service.  VA obtained nexus opinions as 
provided under section 3.311 on two occasions, most recently 
in April 2002.  

In summary, the record shows that the RO, through the 
discussion of the VCAA in the May 2001 development letter and 
an April 2002 supplemental statement of the case, and rating 
decision notified him of the evidence considered regarding 
the issues.  Further, therein he was apprised of the 
reasoning for the rating determinations as well as through 
the statement of the case and supplemental statements of the 
case, and other correspondence pertinent to the current 
claim.  

The RO essentially provided him with a comprehensive 
explanation of the new law that discussed the obligations to 
assist.  The appellant was afforded the opportunity to submit 
arguments in support of the claim.  The RO was conscientious 
in developing the record to comply with Board remands and 
applicable adjudication guidance.  The veteran asked that the 
case be returned to the Board most recently in July and 
November correspondence.

Thus, in light of his action and the development completed at 
the RO, the Board finds that the relevant evidence available 
for an equitable resolution of the appellant's claim has been 
identified and obtained.  McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997).  See also Baker v. West, 11 Vet. App. 163, 169 (1998); 
Grivois v. Brown, 6 Vet. App. 136, 139 (1994); Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992).  

The Board concludes that all of the requested development has 
been completed and is responsive to the Board's directives.  
Stegall v. West, 11 Vet. App. 268 (1998).
As noted previously the RO completed the development 
requested in the 1995 remand.  Regarding the remand in 2000, 
the appellant responded to the request that he identify or 
provide, as applicable, any additional scientific or medical 
studies pertinent to the issues that he would like to have 
considered and to offer evidence or argument on any theory 
other than ionizing radiation exposure. Thereby the Board 
satisfied the duty to assist as to all theories of the claim.  
Given the facts, the Board is unaware of any theories that 
are unknown to the veteran given the extensive adjudication 
previously completed on various theories of causation.  See 
for example Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 
2000).

Further, the DTRA provided additional information specific to 
the veteran, the "DNA Operation Sandstone report" and 
reconciled the disputed dose estimates.  The designee of the 
VA Under Secretary for Health as requested discussed 
materials submitted or cited by the appellant, accounted for 
other pertinent scientific or medical studies published since 
the initial opinion, provided the rationale for relying on 
data selected to support the opinions and clarified the 
reporting of dose data.  

The VCAA is not an excuse to remand all claims.  Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001).  See also Dela Cruz 
v. Principi, 15 Vet. App. 143, 149 (2001) holding a remand 
under the VCAA is not required where an appellant was fully 
notified and aware of the type of evidence required to 
substantiate a claim and no additional assistance would aid 
in further developing the claim.  The VA development 
previously completed conforms to the regulatory requirements 
for claimed based on exposure to ionizing radiation, and the 
veteran has not indicated that any additional medical 
evidence is relevant to the determination either as being as 
comprehensive or containing pertinent findings or opinions.  
The development and notice given to the appellant in early 
2001 specifically and in other pertinent correspondence 
thereafter appears to have met the assistance contemplated in 
or as mandated by the VCAA.  


Service Connection for Skin Cancer and Prostate Cancer

Initially, the Board observes that the theory of service 
connection the veteran argues is solely on the basis of 
exposure to ionizing radiation.  This is evident most 
recently from his response to the development undertaken 
after the December 2000 remand.  Earlier in the October 1999 
decision, the CAVC noted he did not appeal the claim for skin 
cancer resulting from solar radiation and he has not offered 
another basis for service connection of prostate cancer or 
skin cancer currently.  The RO review of the claim in April 
2002, of which the veteran was informed, did discuss the 
generally applicable direct and presumptive service 
connection criteria in addition to considering the claim 
again under the law and regulations specific to claims based 
on exposure to ionizing radiation.  

The record confirms the veteran's participation in Operation 
SANDSTONE that establishes him as a radiation-exposed 
veteran.  Skin cancer and prostate cancer are now recognized 
as being associated with ionizing radiation exposure.  

Skin cancer was added to the radiogenic diseases found at 
38 C.F.R. § 3.311(b)(2) prior to the commencement of this 
appeal.  Prostate cancer was added to the list of radiogenic 
disorders during the appeal period.  63 Fed. Reg. 50993 
(September 24, 1998).  

However, the Board must observe that neither prostate cancer 
nor skin cancer appear under the law or regulations providing 
for presumptive service connection of various cancers in 
radiation exposed veterans such as the appellant.  See 
38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d) as amended 
effective March 26, 2002, 67 Fed. Reg. 3612-3616 (January 25, 
2002).  Thus the claim requires the application of 38 C.F.R. 
§ 3.311 which does not provide a presumption of service 
connection.  The recent amendment of the regulation does not 
benefit his claim.  See 67 Fed. Reg. 6870-6871 (February 14, 
2002).  The legislative history confirms that the Public Law 
that section 3.311 implements did not create, or mandate the 
creation of, a presumption of service connection for any 
radiogenic disease, the veteran's argument to the contrary 
notwithstanding.  See Ramey v. Brown, 120 F.3d 1239, 1242-43 
(Fed. Cir. 1997).

The CAVC in October 1999 instructed the Board to readjudicate 
the matter, consider the application of 38 C.F.R. 
§ 3.311(a)(3) and provide an adequate statement of reasons 
and bases regarding dose estimate data submitted by the 
veteran, including a discussion of any clarification received 
from the "DNA" or an explanation as to why the Board did 
not seek such clarification.  The Board remand in December 
2000 asked that the defense agency provide the Operation 
SANDSTONE report of the range of doses pertinent to the 
veteran's unit which the CAVC had added through the amended 
order and provide the rationale for any dose data relied on 
for the dose estimate.  

The DTRA opinion in response to this request, which the 
veteran received directly from that agency, explained 
the methodology underlying the reconstructed dose for 
the veteran and, significantly, the rationale for not 
accepting the 1.052 rem as a valid dose for the veteran 
or offering a range of doses instead of a reconstructed 
dose.  

The veteran in challenging the validity of this finding 
incorrectly interpreted the report as having identified 
the badged individual as a pilot, but the DTRA report 
clearly identified this member as a "crewman".  Thus, 
his argument that no pilots were badged does not serve 
to reasonably call into question the DTRA conclusion.  
Nor does he present personal credentials or expertise 
to challenge the application of scientific methodology.  
See 38 C.F.R. § 3.311(a)(3)(ii).  The Board observes 
that Davis v. Brown, 10 Vet. App. 209, 213 (1997) 
validates section 3.311 with respect to its generic 
mandate for VA to request dose data from the Department 
of Defense constructed in accordance with the 
provisions of Pub. L. 98-542.  The Board has no reason 
to question the dose data provided for the veteran in 
light of the explanation provided for the estimate and 
the methodology relied on to construct it.  

Turning to the application of section 3.311(a)(3) to this 
case, the Board must observe that the veteran's estimate was 
actually dose data derived from official military records not 
from a ``credible source'' defined as a person or persons 
certified by an appropriate professional body in the field of 
health physics, nuclear
medicine or radiology and if based on analysis of the facts 
and circumstances of the particular claim.  The 
reconciliation of conflicting doses read logically requires 
an estimate other than from official records.  The veteran 
has not submitted such an estimate and the DTRA has provided 
reasoning for not accepting the 1.052 rem dose or other badge 
recorded dose (range of doses) from the official military 
record as being a valid dose for the veteran.  Thus, there is 
no obligation to refer the matter to an independent expert 
for reconciliation.  VAOPGCPREC 13-89 held that this 
provision requires the independent expert to prepare a 
separate radiation dose estimate to be considered in the 
adjudication of the claim.  The expert need not perform new 
calculations but the expert must do more than choose between 
the dose estimates presented in the record.  Thus, there must 
be conflicting dose estimates between the official record 
data and an alternative dose estimate.




The veteran through his confirmed exposure and satisfying 
other factors including a positive dose estimate meets 
essential criteria.  However, even if all elements are 
present, it does not compel a conclusion that the claim must 
be granted.  See Wandel, supra, and  Hilkert, 12 Vet. App. at 
151.  

There is no dispute that the skin cancer and prostate cancer 
were initially reported more than 5 years after the exposure 
to ionizing radiation in service.  38 C.F.R. § 3.311(b)(5).

Where, as here, the determinative issue involves causation or 
a medical diagnosis, competent medical evidence is required.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

The claimant does not meet this burden by merely presenting 
lay opinion because he is not a medical health care 
professional and does not constitute competent medical 
authority.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Consequently, lay assertions in such circumstances cannot 
constitute cognizable evidence.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  

The appellant, however, does submit scientific evidence of a 
nexus to radiation exposure in service through various 
studies previously cited.  However, the reports are general 
in nature and do not account for factors specific to the 
veteran's case, and for the reasons discussed in detail 
below, little probative value is assigned to this evidence.  

The Board must observe that the generally applicable test in 
establishing the value of such evidence was recently 
discussed in Roberts v. West, 13 Vet. App. 185, 188-89 
(1999).  




The Board notes that in order to establish service connection 
by means of such evidence it must "not simply provide 
speculative generic statements not relevant to the veteran's 
claim."  See Wallin v. West, 11 Vet. App. 509 514 (1998).  
Instead, "standing alone", must discuss "generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least plausible 
causality based upon objective facts rather than on an 
unsubstantiated lay medical opinion."  See, Sacks v. West, 11 
Vet. App. 314, 317 (1998).  The Board observes that the 
treatise material submitted does not have the requisite 
"degree of certainty" required by Wallin and Sacks, supra; 
see also Libertine v. Brown, 9 Vet. App. 521, 523 (1996) 
(medical treatise evidence must demonstrate connection 
between service incurrence and present injury or condition); 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) ("generic 
statement about the possibility of a link between chest 
trauma and restrictive lung disease . . . [is] too general 
and inconclusive ...").  

The scientific information submitted for the record does not 
address the situation specific to the veteran's case but is 
more general in linking radiation exposure and the 
development of certain disease processes.  As such, it has 
low probative value in the merits adjudication.  The Board 
assigns no probative weight to the appellant's dose estimate 
since it has been found invalid for his reported exposure and 
it is beyond the competence of the person making the 
assertion.  66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to 
be codified at 38 C.F.R. § 3.159(a)(2).  

As stated previously the "estimate" was not prepared by a 
credible source so there is no requirement to submit the data 
from official records, the sole source of data in this case, 
as "opposing estimates" to an independent expert to be 
reconciled.  38 C.F.R. § 3.311(a)(3).  The Board did not 
ignore his "estimate" but for reasons stated herein the 
Board assigns no probative weight to this evidence.  
38 C.F.R. § 3.311(f).  The DTRA report is noteworthy for the 
extensive list of references in constructing the dose 
assessment.  

Under section 3.311(e), factors to be considered in 
determining whether a veteran's disease resulted from 
exposure to ionizing radiation in service include: (1) the 
probable dose, in terms of dose type, rate and duration as a 
factor in inducing the disease, taking into account any known 
limitations in the dosimetry devices employed in its 
measurement or the methodologies employed in its estimation; 
(2) the relative sensitivity of the involved tissue to 
induction, by ionizing radiation, of the specific pathology; 
(3) the veteran's gender and pertinent family history; (4) 
the veteran's age at time of exposure; (5) the time-lapse 
between exposure and onset of the disease; and (6) the extent 
to which exposure to radiation, or other carcinogens, outside 
of service may have contributed to development of the 
disease.

In Hilkert, 12 Vet. App. at 150, the CAVC held, in essence, 
that the paragraph (e) (§ 3.311(e)) factors must be 
considered in adjudicating a § 3.311 case but that each of 
the factors need not be discussed or explicitly referred to 
in writing for the regulation to function logically.  The VA 
C&P Service Director's (designee of VA Under Secretary for 
Benefits) response that followed VA medical opinions noted 
the medical conclusion, the evidence to support it to 
conclude that there was no reasonable probability of a 
relationship to radiation exposure.  

The medical opinion relied on published scientific or medical 
evidence and discussed the § 3.311(e) factors dispositive of 
the claim based on ionizing radiation exposure.  The 
conclusive factors mentioned in the medical opinion 
essentially mooted other factors found under subsection (e) 
and thus the designee of the VA Under Secretary for Benefits 
was not obligated to discuss all of the factors.  

The VA medical opinion did not formulate a dose estimate but 
instead accepted the level of exposure shown in the record 
from official sources.  There was no requirement for a dose 
estimate from the VA Under Secretary for Health since the 
case was not brought under 38 C.F.R. § 3.311(a)(2)(iii).  
Thus, the Board finds the reliance on the dose data was a 
valid interpretation of the regulation in formulating the 
medical opinion.  38 C.F.R. § 3.311(a)(2)(i).

The Board must point out that the subsection (e) factors are 
essentially medical determinant elements.  For example, 
probable dose, tissue sensitivity, gender, age and family 
history, time-lapse between exposure and onset of disease, 
contribution of other exposures were considered in the 
medical review would not be factors a lay person could 
assess.  The designee of the VA Under Secretary for Benefits 
deferred to and relied on the independent medical evidence, 
which the CAVC has routinely pointed out, must be relied on 
when applicable.  See, for example, Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  

Reading the opinions together, it is obvious that the 
rationale for the C&P Service Director opinion is grounded in 
the medical conclusions since the matter falls clearly within 
the expertise of a medical professional.  The medical 
conclusions were carefully stated and adopted in the lay 
opinion of the C&P Service Director.  Even if the explanation 
arguably could be viewed as cursory, the Board chooses to 
rely on and accord the significant probative weight to the 
medical determinations of the designee of the VA Under 
Secretary for Health since the ultimate determination turns 
on a matter that requires medical expertise not within a 
layperson's competence.  

In essence, the Board is not relying upon the opinion of the 
C&P Service Director in reaching the decision in this case or 
attaching any significant probative weight to it.  Stone v. 
Gober, 14 Vet. App. 116, 120 (2000), holding error for the 
Board to rely on a cursory opinion from the VA Under 
Secretary for Benefits.  The VA C&P Service Director 
concurred with the medical conclusion reached and in so doing 
relied on probative evidence that considered the relevant 
factors and emphasized those dispositive of the claim based 
upon exposure to ionizing radiation.  

The Board believes the crucial evidence weighing 
significantly against the claim is contained in the 
previously reported unfavorable VA medical opinion of April 
2002.  The medical opinion was based upon a consideration of 
relevant factors and offered an analysis of the medical 
literature for and against the claim.  The designee of the VA 
Under Secretary for Health explained the reasoning or relying 
on certain data and for not attaching significant weight to 
the appellant had cited.  


The VA physician concluded that the dose reconstructed for 
the veteran was not significant in light of the scientific 
and medical literature relied on to support the opinion 
against service connection.  The expert offered a 
comprehensive explanation with references.  

The Board observes that the opinion pointed out that squamous 
cell skin cancer, found in the veteran, was not linked to 
ionizing radiation exposure whereas there had been an 
increased incidence of basal cell skin cancers observed.  He 
is not shown to have had basal cell skin cancer.  Thus, the 
references in support of the opinion against service 
connection responded specifically to the more general 
assessments in support of the claim and are accorded 
significant probative weight. 

Collectively, the VA medical opinions discussed the 
dispositive factors listed in § 3.311(e) in light of 
pertinent information regarding the veteran's exposure and 
the disease in the formulation of medical opinions that found 
it was unlikely the squamous cell skin cancer or prostate 
cancer could be attributed to his exposure to ionizing 
radiation in service.  

The VA opinion was comprehensive and offers significant 
probative evidence in the matter under consideration.  It 
assessed the veteran's likely level of exposure against 
various studies deemed valid of radiation exposed 
individuals.  The evidence offered a plausible basis for the 
conclusion against service connection.  As with the earlier 
opinion from the designee of the VA Under Secretary for 
Health, it was made by a physician with special competence in 
the relevant medical specialty and included a review of 
records.  

The medical opinion offered a well reasoned analysis against 
compensation and took into account factors specific to the 
veteran's case and opinions supporting the claim.  The 
opinion in 2002 also accounted for medical or scientific 
literature since the earlier opinion.

What the veteran did not provide is any opinion supporting 
the claim that relied upon the facts specific to the claim.  
He did not offer any scientific evidence to support a nexus 
between the level of exposure the veteran likely received and 
the squamous cell skin cancer or prostate cancer to call 
reasonably into question the VA opinions, or the source 
material relied on or the opinion from the designee of the VA 
Under Secretary for Health.  As with any piece of evidence, 
the credibility and weight to be attached to the VA opinions 
of record is an adjudication determination.  Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).  

The VA medical specialist carefully reviewed the facts 
specific to the veteran's case and highlighted the evidence 
found to support a finding that a relationship between the 
radiation exposure and the skin cancer or prostate cancer was 
extremely unlikely.  There has been no subsequent opinion or 
argument offered to contradict the conclusion of an unlikely 
link or to question the validity of the detailed opinion, 
specifically the methodology relied on.  

The VA opinion in April 2002 read carefully offers plausibly 
based arguments against the claim based upon the peer 
reviewed scientific data.  The VA physician considered the 
record and offered a careful analysis of medical literature 
offered as favorable to the claim.  The expert also applied 
accepted methodology to the available data obtained through 
development of the claim.  See Davis, 10 Vet. App. at 213.  
The CAVC has held that it is the Board's duty to determine 
the credibility and weight of evidence.  Wood v. Derwinski, 
1 Vet. App. 190 (1991); Sanden v. Derwinski, 2 Vet. App. 97 
(1992).

The appellant's argument that the dose information was not 
accurate was carefully addressed in the DTRA opinion of 
October 2001.  Of course the appellant, as a lay person, is 
not competent to attack the scientific or medical basis 
underlying the VA opinions or the dose reconstruction.  In 
sum, the Board finds that the 2002 VA expert opinion is 
entitled to significant probative weight because of its fact 
specific analysis and its rationale, which was well reasoned.  

The RO provided the entire record and did not limit or 
constrain the review but provided a request that was 
constructed in line with the section 3.311(e) factors.  See, 
for example, Colayong v. West, 12 Vet. App. 524, 535 (1999); 
Bielby v. Brown, 7 Vet. App. 260, 268-69 (1994). 

Further, the VA physician was aware of the appellant's dose 
information and conflicting evidence.  The VA opinion 
carefully discussed evidence cited in support of the claim 
and offered reasons for discounting it.  See Gabrielson v. 
Brown, 7 Vet. App. 36, 40 (1994).  The Board believes that 
the opinions against the claim, in particular the April 2002 
VA opinion, establish the speculative nature of the evidence 
supporting the claim that was based upon a dose assessment 
which has been discredited.  See for example Davis, 13 Vet. 
App. at 185.  

The Board has stated its reasons for finding no error in not 
referring exposure data to an expert to be reconciled or 
considered.  The referral of conflicting dose data in the 
initial development phase under section 3.311(a), or if an 
outside opinion was necessary after initial consideration 
under section 3.311(c), requires that the opposing estimate 
on behalf of a claimant be from a credible source as defined 
in the regulation or other independent expert as applicable.  
38 C.F.R. § 3.311(a)(3), (d)(2).  That treatment would not be 
applicable to a dispute between information from official 
military records.  Moreover the dose he seeks to establish 
for himself was erroneously recorded for his unit as the 
official data disclosed.  

The Board considered the record as provided under section 
3.311(f), and has noted the reasons for according no 
probative weight to the veteran's dose information in the 
merits adjudication.  Thus, the Board finds the evidence 
accorded determinative weight to be the October 2001 DTRA 
report which carefully explained the dose reconstruction 
process for the veteran and explained the reasoning for not 
assigning the dose he sought and the April 2002 VA medical 
opinion for reasons indicated previously.  


That opinion carefully discussed the scientific and medical 
evidence for and against the claim and offered persuasive 
reasons for assigning any weight to data relied not accepting 
specific data the veteran relied on.  As a result, the Board 
concludes the competent evidence is not in relative 
equipoise.  Accordingly, the preponderance of the evidence is 
against the claims of service connection for skin cancer and 
prostate cancer, and the claims are denied.   


ORDER

Entitlement to service connection for skin cancer, claimed as 
a residual of exposure to ionizing radiation, is denied.

Entitlement to service connection for prostate cancer, 
claimed as a residual of exposure to ionizing radiation, is 
denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

